In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-09-00105-CR
______________________________


LASHUNDA MASSEY, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 102nd Judicial District Court
 Bowie County, Texas
Trial Court No. 00F0447-102





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	LaShunda Massey, appealing from the revocation of her community supervision, (1) argues, in
a sole point of error, that the trial court was without jurisdiction to revoke her community
supervision because no capias was issued.  See Tex. Code Crim. Proc. Ann. art. 42.12, § 21(b)
(Vernon Supp. 2008); Harris v. State, 843 S.W.2d 34 (Tex. Crim. App. 1992), overruled in part by
Bawcom v. State, 78 S.W.3d 360, 363 (Tex. Crim. App. 2002).
	A supplemental clerk's record has now been filed containing a capias issued in this case
directing Massey's arrest.  We overrule Massey's contention of error.
	We affirm the judgment.

							Josh R. Morriss, III
							Chief Justice

Date Submitted:	September 29, 2009
Date Decided:		September 30, 2009

Do Not Publish
1. After being originally placed on community supervision in 2001 for possession of a
controlled substance, Massey had twice been brought before the trial court in revocation
proceedings; each time, however, Massey was placed back on community supervision.  This time,
however, it became apparent that Massey was also on community supervision with Travis County
and Dallas County at the same time.  Massey pled true to the violations alleged, and the trial court
sentenced her to eight years' confinement.

nt.  See Tex. R. App. P. 42.1(a)(2)(B); see also Tex. R. App. P.
43.2(e).



						Josh R. Morriss, III
						Chief Justice

Date Submitted:	November 20, 2006
Date Decided:		November 21, 2006